Citation Nr: 1760160	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  09-43 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Recognition of A.P. as the adopted grandson of the Veteran for dependency purposes. 


REPRESENTATION

Appellant represented by:	James Wardell, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1970 to November 1971.  He died in February 2012, and the appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Following the Veteran's death, the appellant was substituted into the appeal as to above issue in July 2012. 

In August 2017, the Board remanded the above claim and requested the RO schedule the Veteran for a Board hearing and readjudicate her claim.  The appellant testified at a video hearing in September 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  


FINDING OF FACT

The appellant has not submitted required documentation to establish that A.P. is her adopted child.




CONCLUSION OF LAW

The basic eligibility requirements for a dependency allowance for A.P. as the appellant's adopted child have not been met.  38 U.S.C. §§ 101(4), 501, 5110 (2012); 38 C.F.R. §§ 3.57(a), 3.204(c), 3.210(c), 3.403(a)(5) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Dependency 

A Veteran may be eligible for additional compensation or pension for his or her eligible dependents, including a child.  38 U.S.C. §§ 1115, 1521 (2012).

In pertinent part, a "child" is defined as a person who is unmarried, under the age of 18 years or became permanently incapable of self-support before reaching the age of 18 years, and who is a biological child, a legally adopted child, or a stepchild of the Veteran.  38 U.S.C. § 10(4)(A); 38 C.F.R. § 3.57(a) (2017). 

In pertinent part, "adopted child" means a child adopted pursuant to a final decree of adoption; a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period; and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized under law to so act, unless and until such agreement is terminated, while the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  38 U.S.C. § 101(4)(A); 38 C.F.R. § 3.57(c). 

Specific evidence requirements apply in order to establish a child's relationship to a Veteran.  With regard to an adopted child, evidence of a relationship will include a copy of the decree of adoption or a copy of the adoptive placement agreement and such other evidence as may be necessary.  38 U.S.C. § 501(a); 38 C.F.R. § 3.210(c).

In jurisdictions where petition must be made to the court for release of adoption documents or information, or where release of such documents or information is prohibited, a copy of the child's revised birth certificate may be accepted to establish the fact of adoption of a child adopted into the veteran's family.  38 C.F.R. § 3.210(c)(1).

A review of the record shows that in April 2010, the Veteran submitted notification of A.P. acceptance into a community college and a request for approval of school attendance.  

In an August 2010 letter, the RO notified the Veteran that he needed to submit adoption papers in order to add his grandson to his award as a dependent. 

The same month, the Veteran submitted a copy of an initial petition for adoption by grandparents, a letter from the family court in New York, a supplemental petition for modification of support, as well as the order modifying order of support.  Both the modification order and the family court letter indicated that the appellant was the custodian and guardian of A.P. 

Also submitted were several statements from third parties, including A.P.'s pediatrician, officials at his school, and two family friends-all of whom indicated that the appellant and the Veteran had been taking care of A.P. since he was young and provided for him throughout his life.  The appellant's daughter, A.P.'s biological mother, submitted a letter indicating that she had given her consent for her parents to care for her son and make appropriate decisions regarding any educational and medical concerns.  The appellant also submitted a letter detailing the care she provided for her grandson after her daughter left him with her.  She asserts that she and the Veteran did not receive any support from A.P.'s parents or any government agency.  

In this case, the appellant reports that she and her husband were A.P.'s custodial parents; however, the adoption process was never completed because the mother refused to sign off.  VA regulations require that an adopted child's relationship with a veteran be established with a copy of the decree of adoption or a copy of the adoptive placement agreement and such other evidence as may be necessary.  38 C.F.R. § 3.210(c).  In jurisdictions where petition must be made to the court for release of adoption documents or information, or where release of such documents or information is prohibited, a copy of the child's revised birth certificate is acceptable to establish the fact of adoption into the veteran's family.  Id. 

In this case, the appellant has not submitted the required documentation.  The appellant was notified in May 2011 and September 2011 letters, as well as a July 2012 statement of the case, that she needed to provide the post-adoption birth certificate or an interlocutory or final adoption in order in order to establish custody of the child in question for VA pension purposes but, unfortunately, that evidence was not forthcoming.

In the appellant's brief, received in March 2017, it was argued that the appellant's custodial relationship with A.P. and pending adoption was close enough to the term "placed for adoption" as contemplated in § 3.57(c).  However, the requirements for placement for adoption are clearly enumerated and require that the child was adopted by the veteran's spouse under a decree issued within two years after August 25, 1959, or the veteran's death, whichever is later.  As stated above, the adoption was never finalized and no documentation confirming otherwise was ever received.  Unfortunately, the Board is bound by the applicable law and regulations.  See 38 U.S.C. § 7104(c).  

During the September 2017 Board hearing, the appellant's attorney discussed the background of the case, including how the appellant attempted to adopt A.P., but the proceedings were never completed because his mother refused to sign off.  Her attorney also noted case law and provided definitions and policies on adoption from the Social Security Administration, including the concept of "equitable adoption". 

Equitable adoption is an adoption recognized by the law without a court order but accomplished via an express or implied contract by the parents; this is typically done in situations to allow claims to be processed, such as inheritance or for government benefits.  However, the Board is not bound by Social Security determinations or findings.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Therefore, such a term is not recognized for VA purposes.  Ultimately, the representative's contention was that the appellant was named the custodial parent of A.P. in family court documents even though adoption was never accomplished.  The appellant testified that she took her grandson soon after he was born and although her daughter (his mother) was around for the first six months, she and the Veteran had custody and cared for him throughout his life.     

Although the Board is sympathetic to the appellant's claim, particularly as it acknowledges that the Veteran and the appellant had acted as parents to A.P., the law and regulations governing dependents is very specific.  The Board is without authority to grant eligibility to benefits simply because it might perceive the result to be equitable.  See 38 U.S.C. § 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board must apply the law as it exists, and cannot extend benefits out of sympathy or respect for a particular claimant.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).

The Board has carefully considered the appellant's contentions, as she cared and provided for her grandson for several years without assistance.  However, it is bound by applicable law and regulations when determining a claim for VA benefits.  Pursuant to these criteria, there is no basis upon which to legally recognize A.P. as the adoptive child of the Veteran.  See 38 U.S.C. § 7104(c) (2017).


ORDER

Recognition of A.P. as the adopted grandson of the Veteran for dependency purposes is denied.  



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


